 
EXHIBIT 10.2
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of January 31, 2008 by and between GigaBeam Corp. a Delaware company with its
principal office at 4021 Stirrup Creek Drive, Suite 400, Durham, NC 27703 (the
“Company), and Mark W. Hahn (“Employee”).
 
Statement of Purpose
 
The Company wishes to obtain the services of Employee on the terms and
conditions and with the benefits set forth in this Agreement. Employee desires
to be employed by the Company on such terms and conditions and to receive such
additional consideration as set out herein.
 
Therefore, in consideration of the mutual covenants contained in this Agreement,
the grant of certain options to purchase common stock of the Company and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Employee agree as follows:
 
1. Employment. The Company hereby agrees to employ Employee, and Employee hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.
 
2. Term of Employment. The term of Employee’s employment under this Agreement
shall commence as of the date of this Agreement and shall continue for one year.
Termination of employment shall be governed by Paragraph 7 of this Agreement,
and unless terminated by either party as provided in Paragraph 7, this Agreement
shall automatically, at the expiration of each then existing term, renew for
successive additional one year terms (such annual period being hereinafter
referred to as the “Term”).
 
3. Position and Duties. The Employee shall serve as Vice President of Finance &
Administration and Chief Financial Officer. Employee will, under the direction
of S. Jay Lawrence, President and Chief Executive Officer of the Company,
faithfully and to the best of his ability perform the duties as required by
these positions and such additional duties as may be reasonably assigned by Mr.
Lawrence or the Board of Directors. Employee agrees to devote his entire working
time, energy and skills to the Company while so employed.
 
4. Compensation and Benefits. Employee shall receive compensation and benefits
for the services performed for the Company under this Agreement as follows:
 
(a) Base Salary. Employee shall receive a base salary of $190,000, payable in
regular and equal semi-monthly installments (“Base Salary”).
 
(b) Employee Benefits. Employee shall receive such benefits as are made
available to the other employees of the Company, including, but not limited to,
life, medical and disability insurance, retirement benefits, vacation in the
amount of four (4) weeks annually (earned on an accrual basis), one (1) week of
sick leave, three (3) personal days and such other benefits as may be provided
to all the other executive employees of the Company (the “Employee Benefits”).
Employer reserves the right to reduce, eliminate or change such Employee
Benefits, in its sole discretion, subject to any applicable legal and regulatory
requirements.
 
(c) Incentive Compensation. Employee may participate in such incentive plans as
may be approved by the Board of Directors from time-to-time. The specific
incentive compensation plans for Employee are as set out on Exhibit A hereto.
 
5. Reimbursement of Expenses. The Company shall reimburse Employee for all
reasonable out-of-pocket expenses incurred by Employee specifically and directly
related to the performance by Employee of the services under this Agreement.
 
6. Withholding. The Company may withhold from any payments or benefits under
this Agreement all federal, state or local taxes or other amounts as may be
required pursuant to applicable law, government regulation or ruling.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Termination of Employment.
 
(a) Death of Employee. If the Employee shall die during the Term, this Agreement
and the employment relationship hereunder will automatically terminate on the
date of death.
 
(b) Termination by the Company for Just Cause. The Company shall have the right
to terminate the Employee’s employment under this Agreement at any time for Just
Cause, which termination shall be effective immediately. Termination for “Just
Cause” shall include termination for the Employee’s personal dishonesty, gross
incompetence, willful misconduct, breach of a fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule, regulation (other than traffic violations or similar offenses),
written Company policy or final cease-and-desist order, conviction of a felony
or of a misdemeanor involving moral turpitude, unethical business practices in
connection with the Company’s business, misappropriation of the Company’s assets
(determined on a reasonable basis), disability or material breach of any other
provision of this Agreement. The determination of whether “Just Cause” exists
for termination shall be made by the Board of Directors of the Company in its
sole discretion. For purposes of this subsection, the term “disability” means
the inability of Employee, due to the condition of his physical, mental or
emotional health, to satisfactorily perform the duties of his employment
hereunder for a continuous three month period; provided further that if the
Company furnishes long term disability insurance for the Employee, the term
“disability” shall mean that continuous period sufficient to allow for the long
term disability payments to commence pursuant to the Company’s long term
disability insurance policy. In the event the Employee’s employment under this
Agreement is terminated for Just Cause, the Employee shall have no right to
receive compensation or other benefits under this Agreement for any period after
such termination.
 
(c) Termination by the Company Without Cause. The Company may terminate the
Employee’s employment other than for “Just Cause,” as described in Subsection
(b) above, at any time upon written notice to the Employee, which termination
shall be effective immediately. In the event the Company terminates Employee
pursuant to this Subsection (c) at any time, (i) the Employee will continue to
receive Base Salary for a one (1) year period from such termination (the
“Termination Compensation”) and (ii) the Company shall take such action as may
be required to vest any unvested benefits of the Employee under any employee
stock-based or other benefit plan or arrangement. Such amounts shall be payable
at the times such amounts would have been paid in accordance with Section 4. In
addition, Employee shall continue to participate in the same group
hospitalization plan, health care plan, dental care plan, life or other
insurance or death benefit plan, and any other present or future similar group
employee benefit plan or program for which officers of the Company generally are
eligible, on the same terms as were in effect prior to Employee’s termination,
either under the Company’s plans or comparable coverage, for all periods
Employee receives Termination Compensation. Notwithstanding anything in this
Agreement to the contrary, if Employee breaches Sections 8, 9 or 10 of this
Agreement, the Employee will not be entitled to receive any further compensation
or benefits pursuant to this Section 7(c).
 
(d) Termination by the Employee for Cause. Employee may terminate his employment
immediately under this Agreement for “Cause”. “Cause” shall mean the Company:
(i) knowingly breaching any material provision of this Agreement, which breach
is not cured within seven (7) business days after Employee provides notice of
the alleged breach to the Company; (ii) reducing the Employee’s Base Salary or
substantially diminishing the Employee’s job position and duties as set out in
this Agreement; (iii) permanently assigning Employee to work outside the State
of North Carolina; or (iv) knowingly instructing Employee to violate any
applicable law in carrying out Employee’s duties under this Agreement. In the
event Employee terminates his employment for “Cause”, such termination shall be
treated as a termination by the Company “Without Cause” pursuant to Section 7(c)
above.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Change of Control Situations. In the event of a Change of Control of the
Company at any time after the date hereof, Employee may voluntarily terminate
employment with Company up until one (1) year after the Change of Control for
“Good Reason” (as defined below) and, subject to Section 7(g), (y) be entitled
to receive in a lump sum (i) any compensation due but not yet paid through the
date of termination and (ii) in lieu of any further salary payments from the
date of termination to the end of the then existing term, an amount equal to the
Termination Compensation times 2.99 within two (2) months of the consummation of
the Change of Control, and (z) shall continue to participate in the same group
hospitalization plan, health care plan, dental care plan, life or other
insurance or death benefit plan, and any other present or future similar group
employee benefit plan or program for which officers of the Company generally are
eligible, or comparable plans or coverage, for a period of two years following
termination of employment by the Employee, on the same terms as were in effect
either (A) at the date of such termination, or (B) if such plans and programs in
effect prior to the Change of Control of Company are, considered together as a
whole, materially more generous to the officers of Company, then at the date of
the Change of Control. Any equity based incentive compensation (including but
not limited to stock options, SARs, etc.) shall fully vest and be immediately
exercisable in full upon a Change in Control, not withstanding any provision in
any applicable plan. Any such benefits shall be paid by the Company to the same
extent as they were so paid prior to the termination or the Change of Control of
Company.
 
“Good Reason” shall mean the occurrence of any of the following events without
the Employee’s express written consent:
 
(i) the assignment to the Employee of duties materially inconsistent with the
position and status of the Employee with the Company immediately prior to the
Change of Control;
 
(ii) a material reduction by the Company in the Employee’s pay grade or base
salary as then in effect, or the exclusion of Employee from participation in
Company’s benefit plans in which he previously participated as in effect at the
date hereof or as the same may be increased from time to time during the Term;
 
(iii) an involuntary relocation of the Employee more than 50 miles from the
location where the Employee worked immediately prior to the Change in Control or
the breach by the Company of any material provision of this Agreement; or
 
(iv) any purported termination of the employment of Employee by Company which is
not effected in accordance with this Agreement.
 
A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of Company, becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
securities of Company representing 20% or more of the combined voting power of
Company’s then outstanding securities; or (ii) during the then existing term of
the Agreement, as a result of a tender offer or exchange offer for the purchase
of securities of Company (other than such an offer by the Company for its own
securities), or as a result of a proxy contest, merger, consolidation or sale of
assets, or as a result of any combination of the foregoing, individuals who at
the beginning of any year period during such term constitute the Company’s Board
of Directors, plus new directors whose election by Company’s shareholders is
approved by a vote of at least two-thirds of the outstanding voting shares of
the Company, cease for any reason during such year period to constitute at least
two-thirds of the members of such Board of Directors; or (iii) the shareholders
of the Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or (iv) the shareholders of the Company approve a plan of
complete liquidation or winding-up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (v) any event which the Company’s Board of Directors determines
should constitute a Change of Control.
 
(f) Employee’s Right to Payments. In receiving any payments pursuant to this
Section 7, Employee shall not be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Employee
hereunder, and such amounts shall not be reduced or terminated whether or not
the Employee obtains other employment.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Reduction in Agreement Payments. Notwithstanding anything in this Agreement
to the contrary, if any of the payments provided for under this Agreement (the
“Agreement Payments”), together with any other payments that the Employee has
the right to receive (such other payments together with the Agreement Payments
are referred to as the “Total Payments”), would constitute a “parachute payment”
as defined in Section 280G(b)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”) (a “Parachute Payment”), the Agreement Payments shall be
reduced by the smallest amount necessary so that no portion of such Total
Payments would be Parachute Payments. In the event the Company shall make an
Agreement Payment to the Employee that would constitute a Parachute Payment, the
Employee shall return such payment to the Company (together with interest at the
rate set forth in Section 1274(b)(2)(B) of the Code). For purposes of
determining whether and the extent to which the Total Payments constitute
Parachute Payments, no portion of the Total Payments the receipt of which
Employee has effectively waived in writing shall be taken into account.
 
8. Covenant Not to Compete. Employee agrees that during his employment with the
Company and for a period of one (1) year following the termination of his
employment with the Company, for whatever reason:
 
(a) Employee shall not, directly or indirectly, own any interest in, manage,
operate, control, be employed by, render advisory services to, or participate in
the management or control of any business that operates in the same business as
the Company, which Employee and the Company specifically agree as the business
of manufacturing, marketing, deploying, distributing and/or selling point to
point wireless data transmission products (the “Business”), unless Employee’s
duties, responsibilities and activities for and on behalf of such other business
are not related in any way to such other business’s products which are in
competition with the Company’s products. For purposes of this section,
“competition with the Company” shall mean competition for customers in the
United States and in any country in which the Company is selling the Company’s
products at the time of termination. Employee’s ownership of less than one
percent of the issued and outstanding stock of a corporation engaged in the
Business shall not by itself be deemed to be a violation of this Agreement.
Employee recognizes that the possible restriction on his activities which may
occur as a result of his performance of his obligations under Paragraph 8(a) are
substantial, but that such restriction is required for the reasonable protection
of the Company.
 
(b) Employee shall not, directly or indirectly, influence or attempt to
influence any customer of the Company to discontinue its purchase of any product
of the Company which is manufactured or sold by the Company at the time of
termination of Employee’s employment or to divert such purchases to any other
person, firm or employer.
 
(c) Employee shall not, directly or indirectly, interfere with, disrupt or
attempt to disrupt the relationship, contractual or otherwise, between the
Company and any of its suppliers.
 
(d) Employee shall not, directly or indirectly, solicit any employee of the
Company to work for any other person, firm or employer.
 
9. Confidentiality. In the course of his employment with the Company, Employee
will have access to confidential information, records, data, customer lists,
lists of product sources, specifications, trade secrets and other information
which is not generally available to the public and which the Company and
Employee hereby agree is proprietary information of the Company (“Confidential
Information”). During and after his employment by the Company, Employee shall
not, directly or indirectly, disclose the Confidential Information to any person
or use any Confidential Information, except as is required in the course of his
employment under this Agreement. All Confidential Information as well as
records, files, memoranda, reports, plans, drawings, documents, models,
equipment and the like, including copies thereof, relating to the Company’s
business, which Employee shall prepare or use or come into contact with during
the course of his employment, shall be and remain the Company’s sole property,
and upon termination of Employee’s employment with the Company, Employee shall
return all such materials to the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Proprietary Information. Employee shall assign to the Company, its
successors or assigns, all of Employee’s rights to copyrightable works and
inventions which, during the period of Employee’s employment by the Company or
its successors in business, Employee makes or conceives, either solely or
jointly with others, relating to any subject matter with which Employee’s work
for the Company is or may be concerned (“Proprietary Information”). Employee
shall promptly disclose in writing to the Company such copyrightable works and
inventions and, without charge to the Company, to execute, acknowledge and
deliver all such further papers, including applications for copyrights and
patents for such copyrightable works and inventions, if any, in all countries
and to vest title thereto in the Company, its successors, assigns or nominees.
Upon termination of Employee’s employment hereunder, Employee shall return to
the Company or its successors or assigns, as the case may be, any Proprietary
Information. The obligation of Employee to assign the rights to such
copyrightable works and inventions shall survive the discontinuance or
termination of this Agreement for any reason.
 
11. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to Employee’s employment by the Company and supersedes any
prior agreements between them, whether written or oral.
 
12. Waiver. The failure of either party to insist in any one or more instance,
upon performance of the terms and conditions of this Agreement, shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term or condition.
 
13. Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the address
first above appearing, or to such other address as a party may designate by
notice from time to time.
 
14. Severability. In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable and enforceable.
 
15. Amendment. This Agreement may be amended only by an agreement in writing
signed by each of the parties hereto.
 
16. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Raleigh, North
Carolina in accordance with the expedited procedures of the Rules of the
American Arbitration Association, and judgment upon the award may be rendered by
the arbitrator and may be entered in any court having jurisdiction thereof.
 
17. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of North Carolina. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts located in North
Carolina for the purposes of any suit, action or other proceeding contemplated
hereby or any transaction contemplated hereby.
 
18. Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, his heirs, beneficiaries and legal representatives. It is agreed
that the rights and obligations of Employee may not be delegated or assigned
except as may be specifically agreed to by the parties hereto.
 
19. Compliance with Section 409A. The parties hereto intend that this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(including any applicable regulations, proposed regulations, guidance or other
interpretive authority thereunder (for purposes of this section, collectively,
“Section 409A”), to the extent applicable. The parties hereby agree that this
Agreement shall be construed in a manner to comply with Section 409A and that
should any provision be found not in compliance with Section 409A, the parties
are hereby contractually obligated to execute any and all amendments to this
Agreement deemed necessary and recommended by legal counsel for the Company to
achieve compliance with Section 409A. By execution and delivery of this
Agreement, the Company and the Employee each irrevocably waive any objections it
or he may have to the amendments required or necessitated, in the reasonable
opinion of the Company, by Section 409A.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

     
GigaBeam Corp.
   
By:
 
/s/ S. Jay Lawrence
 
S. Jay Lawrence, President & CEO
 
EMPLOYEE
   
By:
/s/ Mark W. Hahn
 
Mark W. Hahn



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Bonus Plan: Based upon performance measurements a cash bonus equal to 5% of
“adjusted net operating income” annually.
 
Short-term stock option grant: Employee shall be awarded 1,000,000 nonqualified
stock options under the Company’s Stock Incentive Plan at the closing price of
the common stock on the date hereof, vesting quarterly in equal amounts over a
one-year period.
 
Long-term stock option grant: Employee shall be awarded 1,000,000 nonqualified
stock options under the Company’s Stock Incentive Plan at the closing price of
the common stock on the date hereof, vesting quarterly in equal amounts over a
three-year period, with the vesting start date retroactive to Employee’s first
date of employment.


 
 

--------------------------------------------------------------------------------

 
 